 '•
                                                                                                               FILED
.-\0 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                        UNITED STATES DISTRICT COUR
                                          SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                   v.                               (For Offenses Committed On or After November I, 1987)


            MARTIN NAVARRO-RUBALCABA                                   Case Number:         19CR2921-BMK

                                                                    WILLIAM R. BURGENER, CJA
                                                                    Defendant's Attorney
REGISTRATION NO.                   14024097
• -
The Defendant:

IZI   pleaded guilty to count(s)        ONE OF THE SUPERSEDING INFORMATION

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                     Nature of Offense                                                               Number(s)
8 USC 1325(a)(l)                    Improper Attempted Entry by an Alien (Misdemeanor)                                  1




      The defendant is sentenced as provided in pages 2 through               2            of this judgment.


D     The defendant has been found not guilty on count(s)

[2J   Count(s)   INFORMATION                                  is   dismissed on the motion of the United States.

IZI   Assessment: $10.00 REMITTED/WAIVED



IZI No fine                   •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                   19CR2921-BMK
      •
 I
,AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 DEFENDANT:                  MARTIN NAVARRO-RUBALCABA                                               Judgment - Page 2 of 2
 CASE NUMBER:                19CR2921-BMK

                                                    IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  TIME SERVED ..




     D    Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D    The court makes the following recommendations to the Bureau of Prisons:




  D       The defendant is remanded to the custody of the United States Marshal.

  D       The defendant shall surrender to the United States Marshal for this district:
          D     at _ _ _ _ _ _ _ _ _ P.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          D     as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  D
          Prisons:
          D     on or before
          D     as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.

                                                         RETURN
 I have executed this judgment as follows:

          Defendant delivered on
                                                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                       By                    DEPUTY UNITED STATES MARSHAL




                                                                                                       19CR2921-BMK
